Citation Nr: 0500688	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1969 to Mach 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); and link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f).  

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary."  
Id.  (citing 58 Fed. Reg. 29,109 (1993)).  

The veteran's Form DD-214 indicates that he served in the 
Republic of Vietnam, during the Vietnam Era, from July 1969 
to July 1970.  Notably, the veteran was awarded the Purple 
Heart, and receipt of such is indicative of combat service. 

When the veteran was examined for VA compensation purposes in 
May 2002, PTSD was not diagnosed.  Conversely, a letter from 
a private examiner, dated in February 2004, reflects that the 
veteran was diagnosed as having Type II trauma-chronic PTSD.  
The examiner explained that the veteran suffered from PTSD 
upon returning from Vietnam.  Given the conflicting nature of 
the May 2002 VA and February 2004 private medical reports, 
the Board feels that an additional VA examination is 
warranted to determine the nature and etiology of the 
veteran's alleged PTSD.  

Additionally, regarding the claim of service connection for 
hypertension, the Board notes that the veteran's service 
medical records are negative for a diagnosis or treatment of 
hypertension.  However, current medical evidence, to include 
a January 2002 VA treatment record, indicates that the 
veteran was assessed with hypertension; the etiology of the 
hypertension was not indicated.  

It is also noted that the veteran has indicated that he 
receives ongoing treatment at various VA facilities and the 
Vet Center and related records are not on file.  Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before this 
case can be adjudicated.  In particular, the Board believes 
that outstanding records must be obtained, and VA 
examinations are necessary to determine the nature and 
etiology of the veteran's alleged PTSD and hypertension.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his alleged PTSD and hypertension to 
include the VA facilities in Pennsylvania 
and the Vet Center.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of any PTSD.  All tests and 
studies deemed necessary to the examiner 
should be performed.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
offer an opinion as to whether the 
veteran has PTSD, and if so, whether it 
is at least as likely as not that such is 
related to an inservice stressor.  A 
complete rationale should be given for 
any opinion expressed.  

4.  The RO should arrange for the veteran 
to undergo a VA examination with an 
appropriate specialist for the purpose of 
determining the nature and etiology of 
his alleged hypertension.  All necessary 
tests and studies should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The claims 
folder must by provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review.  Based upon a review of the 
claims folder, the examiner should offer 
an opinion as to the date of onset of any 
hypertension, to include whether such 
manifested during service or within one 
year of his service separation.  In 
addition, the examiner should comment on 
whether it is at least as likely as not 
that the veteran's hypertension is 
related to a mental condition such as 
PTSD.  The examiner should comment as to 
whether it is at least as likely as not 
that the disorder is related to military 
service.  The examiner must explain the 
rationale for any opinion given.  

5.  Following the completion of the 
requested development, the RO should 
adjudicate the issues on appeal.  If the 
benefit sought remains denied, the 
appellant and representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


